Exhibit 10.2

 

OMNIBUS AMENDMENT TO OTHER TRANSACTION DOCUMENTS
AND REAFFIRMATION OF GUARANTY

 

THIS OMNIBUS AMENDMENT TO OTHER TRANSACTION DOCUMENTS AND REAFFIRMATION OF
GUARANTY (this “Amendment and Reaffirmation”) is made as of December 8, 2014
(the “Effective Date”), by and among ACRC LENDER C LLC, a Delaware limited
liability company (“Seller”), ACRC LENDER LLC, a Delaware limited liability
company, ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation
(“Guarantor”) and CITIBANK, N.A., a national banking association (“Buyer”).

 

RECITALS:

 

WHEREAS, Seller and Buyer entered into that certain Master Loan and Security
Agreement (the “Original Loan Agreement”), dated as of December 8, 2011, as
amended by (1) that certain First Amendment to Master Loan and Security
Agreement, dated as of April 16, 2012 (the “First Amendment”), (2) that certain
Second Amendment to Master Loan and Security Agreement, dated as of July 12,
2013 (the “Second Amendment”), (3) that certain Third Amendment to Master Loan
and Security Agreement, dated as of August 27, 2013 (the “Third Amendment”), and
(4) that certain Fourth Amendment to Master Loan and Security Agreement, dated
as of May 6, 2014 (the “Fourth Amendment”; together with the Original Loan
Agreement, the First Amendment, the Second Amendment and the Third Amendment,
collectively, the “Loan Agreement”), between Seller and Buyer;

 

WHEREAS, concurrently with the Effective Date of this Amendment and
Reaffirmation, Seller and Buyer have entered into that certain Master Repurchase
Agreement (as amended, restated, supplemented or otherwise modified, the
“Repurchase Agreement”), which Repurchase Agreement replaced in its entirety the
Loan Agreement (the “Repurchase Transaction”).  Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Repurchase
Agreement; and

 

WHEREAS, in connection with the Repurchase Transaction, the parties hereto
desire to (i) amend each of the Guaranty, the Pledge and Security Agreement and
that certain letter agreement dated as of December 8, 2011, by Seller in favor
of Buyer (re: acknowledgment of pledged entity) (such letter agreement, the
“Pledge Acknowledgment”), (collectively, the “Other Transaction Documents”) and
(ii) reaffirm the obligations of Guarantor under the Guaranty.

 

NOW THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby consent and agree as follows:

 

AGREEMENT:

 

1.                                      AMENDMENTS TO OTHER TRANSACTION
DOCUMENTS.  The Other Transaction Documents are hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 Any references to, and any definition of
“Borrower” in any of the Other Transaction Documents shall mean, and such
definition is hereby amended to refer to, the Seller.

 

(b)                                 Any references to, and any definition of
“Lender” in any of the Other Transaction Documents shall mean, and such
definition is hereby amended to refer to, the Buyer.

 

(c)                                  Any references to, and any definition of,
the “Loan Agreement” in any of the Other Transaction Documents (other than the
reference in the first and second paragraphs in the recitals section of the
Guaranty) shall mean, and such definition is hereby amended to refer to, the
Repurchase Agreement, as the same may be further amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

(d)                                 On and after the Effective Date, (i) all
references to, and any definition of “Loan Documents” in any of the Other
Transaction Documents shall mean, and such definition is hereby amended to refer
to, the Transaction Documents, and (ii) all references in any of the Other
Transaction Documents to “this Agreement”, “hereunder”, “herein” or words of
like import referring to such Other Transaction Document shall mean and be a
reference to such Transaction Document as modified by this Amendment and
Reaffirmation.

 

(e)                                  The first paragraph in the recitals section
of the Pledge and Security Agreement shall be deleted in its entirety and
replaced with the following:

 

“WHERAS, pursuant to that certain Master Repurchase Agreement dated as of
December 8, 2014, by and between ACRC Lender C LLC, a Delaware limited liability
company, as seller (together with its permitted successors and assigns,
collectively, the “Seller”) and Buyer, as buyer, (the “Repurchase Agreement”),
Buyer has agreed to purchase, and Seller has agreed to sell certain loans in an
aggregate amount up to the Facility Amount (as defined in the Repurchase
Agreement) (such loans, collectively, the “Purchased Loans”);”

 

(f)                                   Any references to the “Maximum Credit” in
the Pledge and Security Agreement shall mean, and such definition is hereby
amended to refer to, the Facility Amount.

 

(g)                                  Any reference to, and any definition of
“Note” in the Pledge and Security Agreement shall be deleted in its entirety.

 

(h)                                 Section 11.7(a) of the Guaranty shall be
deleted in its entirety and replaced with the following:

 

“Minimum Tangible Net Worth. Guarantor’s Tangible Net Worth to be less than the
sum of (x) 80% of Guarantor’s Tangible Net Worth as of September 30, 2013, plus
(y) 80% of the total net contributed capital actually raised (after deducting
transaction costs) as a result of the issuance of Equity Interests in Guarantor
subsequent to such date.”

 

(i)                                     Any references to, and any definition of
“Loan” in any of the Other Transaction Documents shall mean, and such definition
is hereby amended to refer to, the transfer of Purchase Price (as defined in the
Repurchase Agreement).

 

2

--------------------------------------------------------------------------------


 

(j)                                    Any reference to the “Note” in the
Guaranty shall mean, as such definition is hereby amended to refer to, the
Repurchase Price.

 

(k)                                 Any reference to the Seller’s address in the
Pledge Acknowledgment shall be deleted in its entirety and replaced with the
following:

 

“ACRC LENDER C LLC

One North Wacker Drive, 48th Floor

Chicago, Illinois 60606”

 

2.                                      REAFFIRMATION OF GUARANTY.  Guarantor
hereby (i) acknowledges and consents to the Repurchase Transaction and the
execution and delivery of this Amendment and Reaffirmation and (ii) represents,
warrants and covenants that notwithstanding the execution and delivery of this
Amendment and Reaffirmation and the occurrence of the Repurchase Transaction,
all of Guarantor’s obligations under the Guaranty remain in full force and
effect and the same are hereby irrevocably and unconditionally ratified and
confirmed by Guarantor in all respects.

 

3.                                      GUARANTOR’S REPRESENTATIONS.  Guarantor
represents and warrants that (i) Guarantor has taken all necessary action to
authorize the execution, delivery and performance of this Amendment and
Reaffirmation, (ii) this Amendment and Reaffirmation has been duly executed and
delivered by or on behalf of Guarantor and constitutes the legal, valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms subject to bankruptcy, insolvency, and other limitations on creditors’
rights generally and to equitable principles, (iii) no Event of Default has
occurred and is continuing, and no Event of Default will occur as a result of
the execution, delivery and performance by Guarantor of this Amendment and
Reaffirmation, and (iv) any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by Guarantor of this Amendment and
Reaffirmation has been obtained and is in full force and effect (other than
consents, approvals, authorizations, orders, registrations or qualifications
that if not obtained, are not reasonably likely to have a Material Adverse
Effect).

 

4.                                      SELLER’S REAFFIRMATION.  Seller
represents, warrants and covenants to Buyer that all of the terms, covenants and
conditions of the Transaction Documents remain unmodified (except as expressly
modified hereby) and are in full force and effect and enforceable in accordance
with their respective terms.  Any inconsistency between this Amendment and
Reaffirmation and the Transaction Documents (as same existed before this
Amendment and Reaffirmation) shall be resolved in favor of this Amendment and
Reaffirmation, whether or not this Amendment and Reaffirmation specifically
modifies the particular provision(s) in the Transaction Documents inconsistent
with this Amendment and Reaffirmation.

 

5.                                      SELLER’S REPRESENTATIONS.  Seller
represents and warrants that (i) such Seller has taken all necessary action to
authorize the execution, delivery and performance of this Amendment and
Reaffirmation, (ii) this Amendment and Reaffirmation has been duly executed and
delivered by or on behalf of such Seller and constitutes the legal, valid and
binding obligation of such Seller enforceable against such Seller in accordance
with its terms subject to bankruptcy, insolvency, and other limitations on
creditors’ rights generally and to equitable principles, (iii) no Event of
Default has occurred and is continuing, and no Event of Default will

 

3

--------------------------------------------------------------------------------


 

occur as a result of the execution, delivery and performance by such Seller of
this Amendment and Reaffirmation, and (iv) any consent, approval, authorization,
order, registration or qualification of or with any Governmental Authority
required for the execution, delivery and performance by such Seller of this
Amendment and Reaffirmation has been obtained and is in full force and effect
(other than consents, approvals, authorizations, orders, registrations or
qualifications that if not obtained, are not reasonably likely to have a
Material Adverse Effect).

 

6.                                      GOVERNING LAW.  This Amendment and
Reaffirmation shall be governed in accordance with the terms and provisions of
Section 20 of the Repurchase Agreement.

 

7.                                      SEVERABILITY.  Wherever possible, each
provision of this Amendment and Reaffirmation shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment and Reaffirmation shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment and Reaffirmation.

 

8.                                      COUNTERPARTS.  This Amendment and
Reaffirmation may be executed in any number of counterparts, and all such
counterparts shall together constitute the same agreement.  Signatures delivered
by email (in PDF format) shall be considered binding with the same force and
effect as original signatures

 

9.                                      SUCCESSORS AND ASSIGNS.  This Amendment
and Reaffirmation shall inure to the benefit of and shall be binding on the
parties hereto and their respective successors and assigns.

 

10.                               AMENDMENTS.  This Amendment and Reaffirmation
may not be modified, amended, waived, changed or terminated orally, but only by
an agreement in writing signed by the party against whom the enforcement of the
modification, amendment, waiver, change or termination is sought.

 

[NO FURTHER TEXT ON THIS PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Reaffirmation to be duly executed by their duly authorized representatives, all
as of the day and year first above written.

 

 

SELLER:

 

 

 

ACRC LENDER C LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

 

 

PLEDGOR:

 

 

 

ACRC LENDER LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

 

 

GUARANTOR:

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION,

 

a Maryland corporation

 

 

 

 

 

 

By:

/s/ John B. Jardine

 

 

 

Name: John B. Jardine

 

 

 

Title: Vice President

 

[Signatures Continue on Following Page]

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ Richard B. Schlenger

 

 

 

Name: Richard B. Schlenger

 

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------